Case: 19-40945       Document: 00515466605         Page: 1     Date Filed: 06/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 19-40945
                                                                                 FILED
                                                                             June 25, 2020
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ADAM ALFREDO FLORES, also known as Adam Flores,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-739-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Adam Alfredo Flores pleaded guilty to one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and was sentenced
on remand—see United States v. Flores, 922 F.3d 681, 685 (5th Cir. 2019)
(vacating sentence because Flores’ juvenile aggravated-assault adjudication
did not constitute ACCA-predicate offense)—to the statutory-maximum 120
months’ imprisonment, see 18 U.S.C. § 924(a)(2).                   Flores contends that


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-40945     Document: 00515466605      Page: 2   Date Filed: 06/25/2020


                                  No. 19-40945

sentence is substantively unreasonable and amounts to cruel and unusual
punishment because it is:       well above the 70–87 months’ imprisonment
Sentencing Guidelines sentencing range; and disproportionate to his offense,
which involved his possessing a firearm underneath his seat in a vehicle.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      The record shows the court imposed the sentence it found warranted in
the light of Flores’ extensive criminal history, as well as the need to protect the
public, all of which are proper sentencing considerations. 18 U.S.C. § 3553(a);
Gall, 552 U.S. at 46, 49–50. Additionally, the record does not show the court
ignored a factor that should have been given considerable weight, heavily
weighted an improper factor, or made “a clear error of judgment in balancing
the sentencing factors”. United States v. Chandler, 732 F.3d 434, 437 (5th Cir.
2013) (citation omitted). Rather, the record and Flores’ contentions show he
simply disagrees with the court’s balancing of the pertinent considerations,
which does not constitute error. See Gall, 552 U.S. at 51.
      Regarding Flores’ related cruel-and-unusual-punishment claim, “[t]he
Eighth Amendment forbids only extreme sentences that are grossly
disproportionate to the crime”. United States v. Farrar, 876 F.3d 702, 715 (5th



                                        2
    Case: 19-40945   Document: 00515466605    Page: 3   Date Filed: 06/25/2020


                               No. 19-40945

Cir. 2017) (internal quotation marks and citation omitted).            “Gross
disproportionality concerns showing the sentence is completely arbitrary and
shocking to the sense of justice.” Id. (internal quotation marks and citation
omitted). Flores has not made this showing. See id.
     AFFIRMED.




                                     3